Name: Commission Regulation (EEC) No 2861/91 of 27 September 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/82 Official Journal of the European Communities 28 . 9. 91 COMMISSION REGULATION (EEC) No 2861/91 of 27 September 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2770/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 28 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year. Article 2 This Regulation shall enter into force on 28 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 244, 31 . 8. 1991 , p. 48. H OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 169, 29 . 6. 1991 , p. 16. (  ) OJ No L 265, 21 . 9. 1991 , p. 27. (') OJ No L 266, 28 . 9 . 1983, p. 1 . 28 . 9 . 91 No L 272/83Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period 11 (') 3rd period 12 (&gt;) 4th period 1 0) 5th period 20 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 18,195 25,165 18,195 18,475 25,445 18,475 17,893 24,863 17,893 18,171 25,141 18,171 16,469 23,439 16,469 16,247 23,217 16,247 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 42,83 48,26 883,48 143,66 163,39 15,989 14,373 32 050 4 480,76 2 804,85 5 325,48 43,49 49,01 897,08 145,87 165,90 16,235 14,598 32 543 4 538,17 2 845,89 5 382,35 42,12 47,46 868,82 141,28 160,68 15,724 14,129 31 518 4 350,56 2 761,61 5 263,63 42,78 48,20 882,32 143,47 163,17 15,968 14,351 32 007 4 378,43 2 802,12 5 310,09 38,77 43,69 799,67 130,03 147,89 14,473 12,983 29 009 3 922,61 2 553,49 4 963,87 38,25 43,10 788.89 128,28 145.90 14,277 12,803 28 534 3 729,02 2 511,74 4 874,35 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 0 1st period io o 2nd period 110 3rd period 12 0 4th period 1 (') 5th period 2 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 19,445 26,415 19,445 19,725 26,695 19,725 19,143 26,113 19,143 19,421 26,391 19,421 17,719 24,689 17,719 17,497 24,467 17,497 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 45,78 51,58 944,18 153,53 174,61 17,088 15,368 34 251 4 795,92 2 993,38 5 586,32 46,44 52,32 957,77 155,74 177,13 17,334 15,592 34 7.45 4 853,33 3 034,42 5 643,20 45,07 50,78 929,51 151,15 171,90 16,822 15,124 33 719 4 665,71 2 950,14 5 524,48 45,72 51,52 943,01 153,34 174,40 17,067 15,345 34 209 4 693,58 2 990,65 5 570,94 41,71 47,00 860,37 139,90 159,11 15,571 13,978 31 211 4 237,76 2 742,03 5 224,72 41,19 46,41 849,59 138,15 157,12 15,376 13,798 30 736 4 044,17 2 700,27 5 135,20 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain. No L 272/84 Official Journal of the European Communities 28 . 9. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States Current 9 (&gt;) 26,099 33,278 21,038 1st period 10 (-) 26,436 33,608 21,368 2nd period 11 (') 26,259 33,441 21,201 3rd period 12 (') 26,590 33,772 21,532 4th period l (') 25,701 32,905 20,665 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 49,53 55,80 1 021,53 166,11 188,92 18,488 16,607 37 057 5 167,81 7 036,75 4 012,80 4 078,56 50,30 56,68 1 037,55 168,71 191,88 18,778 16,872 37 639 5 233,90 7 103,78 4 062,07 4 126,93 49,91 56,24 1 029,44 167,40 190,38 18,631 16,736 37 345 5 145,95 7 069,23 4 037,46 4 103,68 50,69 57,11 1 045,51 170,01 193,35 18,922 16,999 37 928 5 177,01 7 124,37 4 085,65 4 151,91 48,65 54,82 1 003,42 163,16 185,57 18,160 16,302 36 400 4 942,55 6 948,76 3 956,41 4 025,94 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,048580 2,308250 42,215000 6,978810 7,925760 0,766519 0,702219 1 532,62 227,73200 175,98300 128,74700 2,047410 2,307080 42,190200 6,975400 7,924760 0,766367 0,702548 1 534,44 229,85800 176,44900 129,02100 2,046390 2,306130 42,167900 6,972400 7,924350 0,766075 0,702707 1 536,28 231,92200 176,97500 129,25200 2,045390 2,304920 42,146100 6,970490 7,923610 0,766020 0,702652 1 538,16 234,52900 177,66600 129,46400 2,045390 2,304920 42,146100 6,970490 7,923610 0,766020 0,702652 1 538,16 234,52900 177,66600 129,46400 2,043120 2,302290 42,093000 6,960370 7,918390 0,765271 0,702432 1 544,56 241,43300 180,01600 129,97100